In an action to recover damages for injury to personal property in plaintiff’s store, resulting from water leaking through a defective roof, defendant Gramatan Associates, Inc., appeals from that part of a judgment of the City Court of Mount Vernon which is in favor of plaintiff and against it in the sum of $2,085.70; from that part of the same judgment which dismisses the complaint upon the merits as against defendant 63-93 Gramatan Avenue Corp.; and from an order denying its motion to set aside the judgment and for a new trial. Defendant 63-93 Gramatan Avenue Corp. appeals from that part of the same judgment which is in favor of defendant Gramatan Associates, Inc., and against it on the cross complaint of defendant Gramatan Associates, Inc., in the same amount; and from an order denying its motion to set aside the judgment and for a new trial. On the appeal by defendant Gramatan Associates, Inc., judgment, insofar as it is in favor of plaintiff and against it, unanimously affirmed, with cósts to plaintiff. No opinion. On the appeal by defendant 63-93 Gramatan Avenue Corp., judgment, insofar as it is in favor of defendant Gramatan Associates, Inc., unanimously affirmed, with costs to defendant Gramatan Associates, Inc. No opinion. The appeal of defendant Gramatan Associates, Inc., from that part of the judgment which dismisses plaintiff’s complaint against defendant 63-93 Gramatan Avenue Corp., is dismissed, without costs, as nonappealable by that appellant. (Fitzgerald V. Greenbaum, 270 App. Div. 1026.) The appeals from orders denying the motions to set aside the judgment and for a new trial are dismissed, without costs. No such orders are printed in the record. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 977.]